Citation Nr: 1110418	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active service from September 1961 to January 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction remained with the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that the Veteran's claims must be remanded for further action.

In particular, the Board finds that a VA examination is necessary.  The Veteran has credibly asserted that he had noise exposure during service.  The post-service medical evidence contains October 2005 puretone audiometry test results meeting the criteria considered a hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  Additionally, VA medical records from September 2004, July 2005, and January 2006 reflect complaints of tinnitus, and evidence also reveal that he has received hearing aids through VA.  He contends that his current hearing loss disability and tinnitus were incurred during his active service.  The Veteran's wife, in a September 2005 statement, also wrote that his hearing loss symptoms have existed since service and that his hearing seemed normal when she married him in 1963.

Therefore, the record contains (1) competent evidence indicating that the Veteran has tinnitus and impaired hearing considered a disability for the purposes of applying the laws administered by VA.  See 38 C.F.R. § 3.385.  There is also (2) evidence establishing that the Veteran had acoustic trauma during service; and (3) an indication that the disabilities may be associated with his acoustic trauma during service.  Because the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  
Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA outstanding treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should schedule the Veteran for a VA audiologic examination to determine the nature and likely etiology of the claimed hearing loss disability and tinnitus.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's and his wife's lay assertions, and also undertake any indicated studies.  Furthermore, all necessary tests and studies, to include audiometry and speech discrimination testing for each ear, should be performed.  

The examiner is asked to report in detail all audiometry test results.  The examiner should then state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hearing loss disability and/or tinnitus was incurred during his active service, or is otherwise etiologically related to his active service, to include as the result of noise exposure or other acoustic trauma.  

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's and his wife's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


